Name: Decision of the EEA Joint Committee No 26/1999 of 26 February 1999 amending Protocol 47 to the EEA Agreement, on the abolition of technical barriers to trade in wine
 Type: Decision
 Subject Matter: food technology;  European construction;  technology and technical regulations;  beverages and sugar
 Date Published: 2000-06-22

 Avis juridique important|22000D0622(11)Decision of the EEA Joint Committee No 26/1999 of 26 February 1999 amending Protocol 47 to the EEA Agreement, on the abolition of technical barriers to trade in wine Official Journal L 148 , 22/06/2000 P. 0053 - 0053Decision of the EEA Joint CommitteeNo 26/1999of 26 February 1999amending Protocol 47 to the EEA Agreement, on the abolition of technical barriers to trade in wineTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Protocol 47 to the Agreement was amended by Decision No 99/98 of the EEA Joint Committee of 25 September 1998(1);Whereas Commission Regulation (EC) No 2624/95 of 10 November 1995 amending Commission Regulation (EEC) No 3220/90 laying down conditions for the use of certain oenological practices provided for in Council Regulation (EEC) No 822/87(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 27 (Commission Regulation (EEC) No 3220/90) in Appendix 1 to Protocol 47 to the Agreement:"- 395 R 2624: Commission Regulation (EC) No 2624/95 of 10 November 1995 (OJ L 269, 11.11.1995, p. 1)."Article 2The texts of Regulation (EC) No 2624/95 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 27 February 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 February 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 189, 22.7.1999, p. 73.(2) OJ L 269, 11.11.1995, p. 1.